EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toimi Teelahti on August 9, 2022.

The application has been amended as follows: 


Amend lines 1-2 of the abstract as follow:

An automatic pipette system is provided whichincludes a module body, said body including a stationary contact surface, and an ejection assembly, including a mount for a ….



In the claims:

A pipette system comprising:
[—]	a module body, said body comprising a stationary contact surface, and [—] an ejector assembly, comprising a mount for a pipette tip[,];
	a cylinder and piston in the cylinder;
	a slide assembly; and
[—]	a motor, located within the module body and configured to: dispense liquid by actuating the piston in the cylinder, and to move the ejector assembly in a first direction in such a manner that the pipette tip contacts the contact surface and disengages from the mount,
wherein the ejector assembly is partly located within the module body, the slide assembly, and wherein the slide assembly and the ejector assembly are attached or detached from one another based on a 

 11. A method for removing a pipette tip attached to a mount of a pipette system, said system comprising a module body comprising a stationary contact surface, an ejector assembly located partly within the module body, a piston in a cylinder, a slide assembly, and a motor located within the module body and which is configured to dispense liquid by actuating the piston in the cylinder; wherein the motor is selectively coupled to the ejector assembly by the slide assembly, wherein the slide assembly and the ejector assembly are attached or detached from another based on a position of the slide assembly; 
the method comprising using the motor located within the module body 
[—] to actuate the ejector assembly located partly within the module body of the pipette system in a first direction with respect to the module body, so that the pipette tip contacts the stationary contact surface of the module body and disengages from the mount


16. The method of claim 11, wherein the ejector assembly is
disengaged from the motor by contacting a sloping surface of the pipette system.

Allowable Subject Matter
Claims 1, 4-6, 8, 10-11, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record such as Tamai does not teach nor fairly suggest a pipette system comprising: a module body, said body comprising a stationary contact surface, and an ejector assembly, comprising a mount for a pipette tip; a cylinder and piston in the cylinder; a slide assembly; and a motor, located within the module body and configured to: dispense liquid by actuating the piston  in the cylinder, and to move the ejector assembly in a first direction in such a manner that the pipette tip contacts the contact surface and disengages from the mount, wherein the ejector assembly is partly located within the module body, and wherein the motor is selectively coupled to the ejector assembly by the slide assembly, and wherein the slide assembly and the ejector assembly are attached or detached from one another based on a the position of the slide assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798